33DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Winata et al. (US 20180159618 A1) teaches the source device/second device broadcasts an advertising packet via Bluetooth antenna 244 upon receiving the unique ID via NVC antenna 254 from the wearable accessory/first device (Winata, Fig. 2 and 32, 39-40).
Kerai (US 20180220384 A1) teaches the host/master device 122 (i.e. second device) generates a first time stamp 142 (Kerai, Par. 55) and broadcasts data which includes a first time stamp 142 (Kerai, Fig. 6 and Pars. 60-61); scanning the broadcasting data by at least the first slave device (i.e. first device), resetting the clock of the first slave device using the first time stamp and synchronising the clocks of a master device and the first slave device (Kerai, Fig. 6 and Pars. 12-14).
Takeuchi et al. (US 20190327675 A1) teaches the BLE terminals exchanges information regarding a scan and/or advertising, thereby adjusting the execution period and the execution timing of a scan and/or advertising. FIG. 10 is a diagram illustrating a method in which one of the BLE terminals 20 transmits information indicating the execution timing of a scan and/or advertising, thereby adjusting the execution timing of a scan and/or advertising (Fig. 10 and Pars. 161-162).
However, the prior art of made of record does not teach or fairly suggest the combination of claimed elements “scan during scanning windows of selected duration via the first antenna, receive advertising signals and corresponding time stamps from a second device via the first antenna, the corresponding time stamps being generated by the second device upon detecting one of the inductive pulses transmitted from the first device, and synchronize the scanning windows with corresponding ones of the advertising signals using the time stamps” as recited in independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Chong et al. US 11178529 B2
(8) In another embodiment, the present invention provides a Bluetooth Low Energy (BLE) scanner in a gateway device being configured to listen for an IoT sensor/actuator/device with reduced power consumption comprising: dividing a BLE scan cycle into 64 equal time blocks so that a scan window has a scan interval lasting 160 ms; shifting a BLE scan window by one time block for each scan cycle to listen for any BLE sensor that is within range and is cyclically advertising; and repeating the scan window shifting and listening processes until a scan window time block substantially or effectively coincides with a time block that a BLE sensor is advertising, and in response establish a BLE connection between the BLE sensor and the BLE scanner, thereby turning on the BLE scanner during these connected time blocks to conserve battery power.

Ng et al. US 20180101704 A1
[0071] There may be cases where the scan window duration of the tag may not coincide with the broadcast advertising beacon timeslots. In such case, the tag will sleep and wake up after 2 seconds to scan for broadcast beacon again. Based on tag reader's advertising broadcast beacon duration of 20 ms per BLE host, 8 BLE host will occupy timeslot duration of 2.25 ms×8=18 ms. The probability of a tag with a scan window of 3 ms to detect the beacon of at least one of the 8 BLE host of the tag reader is quite good especially when there are many tags within range of the tag reader. Once the tag detects a broadcast beacon of the tag reader, it recognizes that tag reader is present. The next step for the tag is to move from scan phase to connection phase, which will be further described in FIG. 8 below.


Viswanadham et al. US 20160100276 A1
 [0077] In one example, the Bluetooth controller and host Bluetooth stack may operate using two different clocks that are not synchronized. For instance, the Bluetooth controller may operate with reference to a clock of the Bluetooth controller, and the host Bluetooth stack may operate with reference to a clock of a separate host processor. When receiving advertising packets, the Bluetooth controller may timestamp the advertising packets with a timestamp that is defined with reference to the clock of the Bluetooth controller. In order to sync the timestamps determined by the Bluetooth controller with the clock of the host processor, the Bluetooth controller may carry out the functions of FIG. 8.
[0078] As shown in FIG. 8, at block 802, the functions include receiving a read-request from the host Bluetooth stack at a particular time with reference to a clock of the Bluetooth controller. For instance, the read-request may be received at a time “time_readRequest”. Further, at block 804, the functions include determining, for each of the one or more advertising packets, a respective time difference that is indicative of a difference in time between the particular time of the read-request and a timestamp that is indicative of when the advertising packet was received. For example, if data stored in the memory indicates that a particular advertising packet was received at time “time_received”, the Bluetooth controller may calculate a time difference of (time readRequest—time_received). For instance, the time difference may be a number of milliseconds.


Herrema et al. US 20170279164 A1
[0053] Further with respect to FIG. 10, measuring the orientation of the batteries and any unsafe impacts includes reading the accelerometer count data over a 12C-Bus at step 130. The accelerometer data is analyzed at step 132 for angle events and impact events. At decision step 134, the microcontroller determines if the accelerometer data relates to an angle event, an impact event, or both events. If an angle event is determined, the microprocessor 60 sets an exception flag for the angle event to be used by a Bluetooth LE advertising packet at step 136. This data is stored to NVM 50 with a timestamp at step 138. If an impact event is determined, the microprocessor 60 sets an exception flag for the impact event to be used by a Bluetooth LE advertising packet at step 140. This data is stored to NVM 50 with a timestamp at step 142. If both events are determined, the microprocessor 60 sets an exception flag for both events to be used by a Bluetooth LE advertising packet at step 144. This data is stored to NVM 50 with a timestamp at step 146. The stored data is later transmitted across the Bluetooth LE network for receipt by the standalone device 60 at step 130.

Bradley et al. US 20170359798 A1
0022] In some embodiments, information 113/123/133/143 may be inserted into BTLE beacon data also used by other processes. Some devices in network 100 may periodically transmit a beacon payload. A beacon may be, for example, a BTLE advertising packet periodically transmitted by device 120. The beacon may include continuity data facilitating transfer of application operational states between devices. Other devices may likewise periodically transmit beacon data for similar functions or other reasons. The packet may include, for example, an activity identifier identifying a first application and the activity performed in the first application, a flag that is used to indicate when the activity identifier includes a representation of domain name for an online resource related to the activity, a timestamp for the activity/activity information, and/or other data. Information 113/123/133/143 may be inserted into a transmission including beacon data or other beacon data. 

Herring et al. US 20150269549 A1
[0033] FIG. 5 is a flow chart illustrating a method 500 corresponding to step 420 to identify and store capture event attributes, according to one embodiment. Generally, the steps of the method 500 associate attributes of capture events from mobile devices with security camera video data. In at least some embodiments, the checkout app 312 executes the steps of the method 500. At step 510, the instance of the checkout app 312 executing on the mobile device scanning the product at step 410 generates a timestamp, and transmits the timestamp along with a product ID of the product being scanned (such as the computer of step 410), and at least one of a mobile device ID and a customer I.

Knaappila US 20180007523 A1
[0006] Disclosed herein are systems and methods that may be implemented to allow a BLE scanning device or other receiving device to use packet transmission timing parameter discovery to synchronize its listening times to the actual packet transmission times from a transmitting device such as a BLE advertising device. For example, a receiving device may determine packet transmission timing components that include a fixed time component and/or a pseudorandom delay time component of the overall time interval between packet transmission times from a transmitting device. In one embodiment, the disclosed systems and methods may be so implemented to allow a receiving device to discover one or more packet transmission timing parameter/s (e.g., such as pseudorandom number generation seed value and/or fixed advInterval time value) from the timing of multiple packets transmitted from a transmitting device. Once discovered, the packet transmission timing parameter/s may be used by the receiving device to calculate the same pseudorandom delay time component (such as BLE advDelay) that is being used by the transmitting device to determine intervals between the transmitted packets. This allows the receiving device to calculate the exact time that the transmitting device is transmitting each packet, so that the receiving device may synchronize its listening times to coincide with the packet transmitting intervals used by the transmitting device. In this way, the receiving device may save power by reducing the length of the listening window required to ensure reception of the transmitted packets, and does not have to scan or listen continuously.

Bell et al. US 20160099758 A1
[0227] In an exemplary transmitter and receiver embodiment, a receiver is embedded in or otherwise joined to a device such as a mobile phone. In the embodiment described below, status communications between transmitter and receiver are hosted using the Bluetooth Low Energy (BLE) wireless communications protocol. BLE is exemplary of a broad range of wireless communications protocols that are capable of hosting status communications between the transmitters and receivers (for example, Wi-Fi (IEEE 23A02.11), Near Field Communication (NFC), radio frequency identification (RFID), iBeacon), and the present transmitter cluster management method is not limited to a particular status communication protocol. The transmitter and receiver each has a Bluetooth low energy (BLE) processor. In use, the transmitter's BLE processor scans for Bluetooth devices. When the receiver's Bluetooth processor powers up, it begins advertising that it is a Bluetooth device. The advertisement includes a unique identifier so that when the transmitter scans the advertisement, it will distinguish that receiver's advertisement from all other Bluetooth devices in range. In response to this identification, the transmitter immediately forms a communication connection with the receiver and will command the receiver.

Buchheim et al. US 20150119077 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/29/202233